      Case 2:20-cv-01622-SMB Document 71 Filed 01/21/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Green Aire for Air Conditioning WLL,              No. CV-20-01622-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Mohamed Farouk Salem, et al.,
13                  Defendants.
14
15          Pending before the Court is Green Aire For Air Conditioning, W.L.L.’s Motion to
16   Withdraw Deemed Admissions (Doc. 46). The Court has read and considered the Motion,
17   Response (Doc. 51), and Reply (Doc. 52) and issues this ruling.
18          I.     BACKGROUND
19          Plaintiff, Green Aire For Air Conditioning, W.L.L. (“Green Aire”) filed its
20   Complaint on June 25, 2018 seeking injunctive relief and damages. (Doc. 1.) Green Aire
21   asserts claims for Cybersquatting under the Lanham Act, as well as Misappropriation of
22   Trade Secrets and Conversion arising from Defendant Mohamed Farouk Salem’s
23   (“Salem”) misuse of the Green Aire’s business and confidential information as it relates to
24   AIR2O. (Id.) AIR2O is an internationally marked brand of air conditioning components.
25   Green Aire claims that it purchased the AIR2O product line from the Speakman Company
26   in 2011. Salem has filed a counterclaim against Green Aire for Trademark Infringement
27   alleging that he is the rightful owner of the AIR2O trademark. (Doc. 4-1.)
28          On September 23, 2019, Salem served his Requests for Admissions (“RFAs”) to
      Case 2:20-cv-01622-SMB Document 71 Filed 01/21/21 Page 2 of 4



 1   Green Aire. Green Aire’s previous counsel failed to respond because his grandfather, who
 2   raised him, was gravely ill and in the hospital for several months. On December 11, 2019,
 3   Salem filed a motion to compel discovery, including the RFAs. The previous judge ruled
 4   the motion moot at least with request to the RFAs because Rule 36(a) is self-executing in
 5   that it results in automatic admission of matters requested if no response is given. (Doc.
 6   16 at 4). After this matter was transferred to this Court, Green Aire filed the current motion.
 7          II.    ANALYSIS
 8          “A matter admitted under [Rule 36] is conclusively established unless the court, on
 9   motion, permits the admission to be withdrawn or amended. Subject to Rule 16(e), the
10   court may permit withdrawal or amendment if it would promote the presentation of the
11   merits of the action and if the court is not persuaded that it would prejudice the requesting
12   party in maintaining or defending the action on the merits. An admission under this rule is
13   not an admission for any other purpose and cannot be used against the party in any other
14   proceeding.” Fed. R. Civ. P. 36(b)
15          “The first half of the test in Rule 36(b) is satisfied when upholding the admissions
16   would practically eliminate any presentation of the merits of the case.” Conlon v. United
17   States, 474 F.3d 616, 622 (9th Cir. 2007) (quoting Hadley v. United States, 45 F.3d 1345,
18   1348 (9th Cir.1995)). In this case, the admissions sought relate directly to necessary
19   elements of Salem’s counterclaim and would effectively eliminate much of his burden to
20   prove the actual merits of his claim. He seeks admissions related to ownership and
21   registration of the marks. To succeed on a trademark infringement claim under the
22   Lanham Act, a counterclaimant “must prove (1) that it has a protectible ownership interest
23   in the mark; and (2) that [plaintiff’s] use of the mark is likely to cause consumer confusion.”
24   Dep’t of Parks & Recreation v. Bazaar Del Mundo Inc., 448 F.3d 1118, 1124 (9th Cir.
25   2006); see also Network Automation, Inc. v. Advanced Sys. Concepts, Inc., 638 F.3d 1137,
26   1144 (9th Cir. 2011). “Federal registration . . . ‘confers important legal rights and benefits
27   of trademark owners who register their marks.’” Matal v. Tam, 137 S. Ct. 1744, 1752
28   (2017) (quoting B&B Hardware, Inc. v. Hargis Indus., 575 U.S. 138, 172 (2015)). Among


                                                  -2-
      Case 2:20-cv-01622-SMB Document 71 Filed 01/21/21 Page 3 of 4



 1   others, one benefit is that “[r]egistration is ‘prima facie evidence of the validity of the
 2   registered mark.’” B & B Hardware, 575 U.S. at 159 (citing 15 U.S.C. § 1057(b)). Thus,
 3   admissions related to ownership and registration practically eliminate any challenge to the
 4   first element of the claim. The other admissions related to the use of the domain name
 5   <air20.com>. Allowing this admission to remain would practically eliminate Green Aire’s
 6   ability to prove its Cybersquatting claim.
 7          Salem’s argument to the contrary is not persuasive. Salem argues that even Green
 8   Aire catalogs these admissions as “irrelevant,” but this argument is disingenuous. Green
 9   Aire’s comments about irrelevance are contingent on the Court interpreting Salem’s
10   admissions as referring to “Air20” (“Air Twenty”) rather than the “Air2O” (“Air Two Oh”)
11   mark at issue in this case. Green Aire clearly states that if the Court construes the
12   admissions as referring to “Air2O” then the admissions would “cover precisely what this
13   action seeks to resolve.” (Doc. 46 at 10.) Salem’s own motion refers to his use of “Air20”
14   in the admissions’ text as a “typographical error” and “not a trifle the Court should concern
15   itself with.” (Doc. 51 at fn.1.) So, he can hardly claim that Green Arie has conceded the
16   admissions are irrelevant.   Salem further argues that the admissions are not substantial
17   because they would not preclude admission of evidence by Green Aire in an attempt to
18   defeat the admission. Of course, that is not the case because the Court and parties would
19   be bound by the admissions. It is well established that “[e]vidence inconsistent with a Rule
20   36 admission is properly excluded” at trial. 999 v. C.I.T. Corp., 776 F.2d 866 (9th
21   Cir.1985); see also Commonwealth Enters. v. Liberty Mut. Ins. Co., No. 95-55719, 1996
22   U.S. App. LEXIS 29664, at *10 (9th Cir. Nov. 13, 1996); Joe Hand Promotions, Inc. v.
23   Donaldson, No. CV-14-02043-PHX-JAT, 2016 U.S. Dist. LEXIS 78587, at *10 (D. Ariz.
24   June 15, 2016).    Therefore, Green Aire would be precluded from arguing any position
25   contrary to the admission.
26          The second half of the test is a showing of prejudice. “The party relying on the
27   deemed admission has the burden of proving prejudice.” Conlon, 474 F.3d at 622. “The
28   prejudice contemplated is not simply that the party who obtained the admission will now


                                                  -3-
       Case 2:20-cv-01622-SMB Document 71 Filed 01/21/21 Page 4 of 4



 1   have to convince the factfinder of its truth. . . [but] the difficulty a party may face in proving
 2   its case” caused by, for example, the “unavailability of key witnesses, because of the
 3   sudden need to obtain evidence with respect to the questions previously deemed admitted.”
 4   Hadley v. United States, 45 F.3d. 1345, 1348 (9th Cir. 1995) (internal citations omitted).
 5          Salem claims prejudice because discovery has already closed in this case.
 6   However, there is a pending motion to set new deadlines which can resolve this problem.
 7   After this case was transferred to this Court, a telephonic conference was held with the
 8   parties. The Court did not set a schedule pending ruling on this motion as well as the
 9   motion to set new deadlines. There is also no trial set in this case. Salem also claims
10   prejudice due to the unavailability of witnesses outside this Court’s jurisdiction. However,
11   as Green Aire notes, these witnesses were outside the jurisdiction of the previous Court’s
12   jurisdiction too. So, Salem is in no worse position than he was in California.
13          Ultimately, it is this Court’s desire, and the policy of federal jurisprudence, to
14   promote cases being decided on the merits. See e.g. Eitel v. McCool, 782 F.2d 1470, 1472
15   (9th Cir. 1986). In light of the status of the case, that goal is best served by granting Green
16   Aire’s motion.
17          III.    CONCLUSION
18          In the Court’s discretion,
19          IT IS ORDERED:
20          1. Green Aire’s Motion to Withdraw Deemed Admissions (Doc. 46) is GRANTED;
21   and
22          2. Green Aire’s deemed admissions to Defendant Mohamed Farouk Salem’s
23   Request for Admissions Nos. 1 through 8 are withdrawn. Green Aire shall respond to
24   Request for Admissions 1 through 8 within thirty (30) days of the date of this Order.
25          Dated this 20th day of January, 2021.
26
27
28


                                                   -4-
